DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending and examined herein per Applicant’s 11/22/2019

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
No, the claim does not falls within at least one of the four categories of patent eligible subject. Claim 1 is to a platform as claimed is to software per se, see further explanation below in following 101 rejection.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A supply chain design platform for designing a supply chain comprising a plurality of supply chain nodes, comprising: 
a plurality of data inputs capable of receiving primary hardware and software data from at least one second supply chain accessible over a computer network, and capable of receiving design data regarding a prospective at least one of the plurality of supply chain nodes, upon indication by at least one processor; 
a plurality of rules stored in at least one memory element associated with the at least one processor and capable of performing comparative operations on the primary hardware data, the software data, and the design data to produce secondary data upon direction from the at least one processor; and 
a plurality of data outputs capable of: 
providing to a user interface of the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules; and 
providing the secondary data to a user via the user interface.

Where managing a supply chain based on inputs is found to be a fundamental economic practices when read in light in of the specification.   Where a supply chain 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be steps for receiving inputs and outputting data that are found to be insignificant extra solution activities.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements are found to be insignificant extra solution activity that cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are to a  per se.  Where products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03(I).
It is noted that the specification describes physical forms of the platform as “platform, and its associated system and method, may include a plurality of data inputs capable of receiving primary hardware and software data from at least one third party data source and at least one supply chain node upon indication by at least one processor. The platform and its associated system and method may also include a plurality of rules stored in at least one memory element associated with at least one processor and capable of performing operations on the primary hardware and software data to produce secondary data upon direction from the processor(s).” [11] The specification also describes physical forms as “various components shown in FIG. 2 may be implemented in hardware or a combination of hardware and tangibly-embodied, non-transitory software, including one or more signal processing and/or application specific integrated circuits.” [60]


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As claimed it is unclear if any of the limitations of the claimed invention are actually performed, since every limitations is simply “capable of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over (Linton et al US Pub 2014/0019471 A1) in view of Saias et al (US Pub 2003/0014379 A1).
Claim 1
Linton teaches a supply chain design platform for designing a supply chain (Linton abstract “supply chain management system that can estimate manufactured item delivery times at a facility, manufactured item costs or prices, and dynamically control supply chain performance”) comprising 
a plurality of supply chain nodes (Linton [83] “shipment enterprise and/or organization server 250 represents the freight enterprises or organizations handling shipments between nodes of the supply chain” also see fig. 4 and 6), comprising: 
a plurality of data inputs capable of receiving primary hardware and software data from at least one second supply chain accessible over a computer network, and capable of receiving design data regarding a prospective at least one of the plurality of supply chain nodes, upon indication by at least one processor (Linton [68] “tier 1 control tower 100, in a brand level, typically corresponds to a retail and/or wholesale vendor, supplier, distributor, or other business that provides its branded products to end users . . . control tower 100 monitors (and collects information regarding) the product distribution chain, product inventory levels, product demand, and/or prices of competitive products and, based on the collected information and product demand and price projections, dictates to second tier partners, prices, supply requirements, and other material terms, and accesses performance information of such second and third tier partners to monitor supply chain performance” also see fig. 1-2); 
a plurality of rules stored in at least one memory element associated with the at least one processor and capable of performing comparative operations on the primary hardware data, the software data, and the design data to produce secondary data upon direction from the at least one processor (Linton [111] “risk manager 316 applies a rule or policy set or template to the information or output received from the analytical engine 312 and provides reporting information to the reporting module 320 for presentation to a (human) manager”, [154] “the risk manager retrieves the appropriate rule or policy set or template from the database” and [155] “the risk manager determines, based on a comparison of the material and/or part and/or component and/or product delivery scheduling problem with the appropriate rule or policy set or template, an appropriate action to be taken”); and 
a plurality of data outputs capable of (Linton [102] “simulation's output data will only produce a likely estimate of real-world events”): 
providing . . . the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain Linton [105] “analytical engine 312 and risk manager 316 can use other variables and/or algorithms to determine the relative health of the supply chain.  For example, the analytical engine 312 can employ a metric--CpX, which can be a measure of risk and capable of substantially optimizing the supply chain.  The metric can be determined through the collection, aggregation, and transformation of supply chain data, including performance information, and, when optimized, can modify system parameters of the logistic or supply chain system to reduce and/or optimize risk profiles for any selected supply chain parameter or object, typically a given product, a selected product line, and/or a customer account” also see fig. 7, 11-15); and 
Linton further teaches displays see [127-132] and figs. 11-15; however Linton does not teach the following claimed limitations that are taught by Saias in the analogous art of operations management.
providing to a user interface (Saias [105] “user interface is a graphical user interface”)
providing the secondary data to a user via the user interface (Saias [417] “the user interface 120 including the manipulation of design entry controls to define variables, objectives and constrains, optimization, manipulation of design output controls to define a format for the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management”).
Both Linton and Saias are concerned with supply chain management see respect “Field of Invention”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Linton the providing to a user interface and providing the secondary data to a user via the user interface as taught by Saias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saxena et al (US Pub 2015/0254589 A1) teaches a receiving module configured to receive an input data through the user interface, wherein the input data is used to create a multi-echelon supply chain network, and wherein the input data comprise at least one product supply parameter along with an uncertainty factor associated with the at least one product supply parameter; an allocation module configured to allocate at least one supplier node with respect to at least one demand node, wherein the at least one demand node is associated with the multi-echelon supply chain network, wherein the at least one supplier node is selected based on at least one optimizing parameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/           Examiner, Art Unit 3623